DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-6 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
        
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (JP 2003-175385A, all excerpts are from the attached English translation document, hereinafter “Okamura”, all numerals are from Figure in original Japanese patent document).
In regard to claim 1, Okamura discloses a method for producing ammonia gas (i.e., a gas production method) using a gas-liquid separating device (paragraphs [0024]-[0035]; refer to the Figure in original Japanese patent document), wherein the gas production method comprises:
(i) A mixture of ammonia-containing wastewater and sodium hydroxide (equivalent to the "a raw material of a gas" and "a raw material of a liquid") originated from a wastewater tank (1, Figure) that is supplied to the upper portion of the stripping tower (8, Figure).  The ammonia source contained in the wastewater comprises NH4OH and NH4Cl (paragraph [0008]).  Since an aqueous NH4Cl and NaOH are reacted according to NH4Cl(aq) + NaOH (aq) [Wingdings font/0xE0] NaCl (aq) + NH3 (g) + H2O (l), or an aqueous NH4OH and NaOH are reacted according to NH4OH(aq) + NaOH (aq) [Wingdings font/0xE0] NaCl (aq) + NH3 (g) + H2O (l), it is reasonably expected that the mixture of the ammonia-containing wastewater and sodium hydroxide comprises the raw material of a gas and the raw material of a liquid as recited.  The pipe or conduit mean that transport the mixture of the ammonia-containing wastewater and sodium hydroxide to the stripping tower (8, Figure) is considered “a mixer” as recited since a certain degree of the reactions as set forth above are occurred in the pipe or conduit mean depending on the pressure, temperature and/or concentration of ammonia source and/or NaOH present in the mixture.  
(ii) A mixture of ammonia-containing wastewater and sodium hydroxide (equivalent to “the produced mixture in a gas-liquid coexistence state") is supplied to a stripping tower (8, Figure) (equivalent to the "a gas-liquid separating device") through a pipe or conduit mean (an arrow that is directed to the upper portion of the stripping tower) that transport the mixture of the ammonia-containing wastewater and sodium hydroxide to the stripping tower (8, Figure).
(iii) An ammonia-containing gas (equivalent to the "a gas") is discharged from the top of the stripping tower (8, Figure) through a line (15, Figure) (a gas recovery path). The pressure in the stripping tower (8, Figure) (a gas-liquid separating device) was maintained at -2 kPa (gauge) which is below atmospheric pressure as recited.
As set forth above, Okamura discloses a mixture of ammonia-containing wastewater and sodium hydroxide (equivalent to the "a raw material of a gas" and "a raw material of a liquid") is supplied to a mixer, but Okamura does not explicitly disclose a raw material of a gas and a raw material of a liquid is separately supplied into a mixer as recited in claimed invention.
However, whether preparing a mixture of ammonia-containing wastewater and sodium hydroxide (equivalent to the "a raw material of a gas" and "a raw material of a liquid") and transporting the mixture to the stripping tower (8, Figure) (a gas-liquid separating device) as taught by Okamura, or supplying a raw material of a gas and a raw material of a liquid separately into a mixer thereafter transporting the mixture into the gas-liquid separating device as recited in claimed invention, it is reasonably expected that both methods of preparing and transferring the mixture to the gas-liquid separating device will work essentially same in the given gas-liquid separation process using the gas-liquid separating device.
Consequently, the recited mixture production step is considered obvious over teachings of Okamura.

In regard to claim 2, as set forth above, Okamura discloses the mixture production step, the supply step, and the gas recovery step are successively carried out (paragraphs [0024]-[0035]; refer to the Figure in original Japanese patent document).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, as applied to claim 1 above, and further in view of Josyula et al. (Improved procedures for the generation of diborane from sodium borohydride and boron trifluoride, 2000, Inorg. Chem., 39, 1795-1802, hereinafter “Josyula”).
In regard to claims 3 and 4, Okamura does not explicitly disclose the gas is diborane gas and the liquid is an ether-based solvent.
Josyula discloses improved procedures for the generation of diborane by the reaction of NaBH4 in triglyme or tetraglyme with the BF3 adducts of di-n-butyl ether, tert-butyl methyl ether, monoglyme, dioxane, and tetrahydropyran (page 1795, Abstract). Josyula discloses generation of diborane using NaBH4 in Triglyme (or Tetraglyme) (i.e., ethers) and BF3 in Triglyme (or Tetraglyme) (i.e., ethers) in the presence of AlCl3, and subsequent separation of diborane from ether based liquid solvent (pages 1796-1798, Experimental Section) which directs a gas-liquid separation process and apparatus.  
It is noted that both the Okamura and Josyula references direct a process/facility comprising a gas-liquid separator that separate gas from the gas-liquid mixture.  Consequently, it is reasonably expected that Okamura’s facility for producing ammonia gas (i.e., a gas production device) comprising a gas-liquid separating device (paragraphs [0024]-[0035]; Figure in original Japanese patent document) can be applicable to the gas-liquid separation step in Josyula’s process.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the facility of Okamura to provide the gas is diborane gas and the liquid is an ether-based solvent as taught by Josyula, because both the Okamura and Josyula references direct a process/facility comprising a gas-liquid separator that separate gas from the gas-liquid mixture, the gas-liquid separator of Okamura can be applicable to a facility that separate diborane from an ether based solvent from a reaction system for generation of diborane by the reaction of NaBH4 in triglyme or tetraglyme with the BF3 adducts of di-n-butyl ether, tert-butyl methyl ether, monoglyme, dioxane, and tetrahydropyran as taught by Josyula (page 1795, Abstract; pages 1796-1798, Experimental Section). 

In regard to claims 5 and 6, Okamura discloses a pump (2, Figure) is located between a wastewater tank (1, Figure) and the stripping tower (8, Figure) (equivalent to the "gas-tight space").  In addition, Okamura discloses other pumps (13, Figure) and 20 (20, Figure) in order to maintain the pressures of the equipment in the facility for producing ammonia gas. 
Consequently, although Okamura, in view of Josyula, does not explicitly disclose the recited pressure of the raw material of the gas supplied into the mixer, or pressure of the gas phase in the gas-liquid separating device, the claimed pressure ranges would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the gas-liquid separation operation (time, temperature, throughput), the geometry of the gas-liquid separation facility, the physical and chemical make-up of the gas-liquid mixture feedstock as well as the nature of the gas-liquid separation end-products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772